DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of Species IV (Figure 6, claims 1-5, 7, 9-10 and 15) in the reply filed on 2022.09.20 is acknowledged.  The traversal is on the ground(s) that “the requirement is improper” because “the Examiner has neither indicated nor has given any arguments as to why prosecution of all of the species together would present any serious burden to the Examiner as required by MPEP §803”.  This is not found persuasive because reasons were given as on pages 2-3 of the restriction.  Applicant does not dispute the reasons given, therefore the grounds for traversal is not persuasive. The remainder of the remarks are merely conclusory and are otherwise not persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Note the subject matter of claims 5-7 is not supported in the elected species as represented by the elected species (generic figure 1 and figure 6) and are not examined.
Claims 5-8, 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2022.09.20.

Remarks
This communication is in response to Application No. 17/318,522 filed on 2021.05.21, and the 2022.09.20 reply.

Claims 1-4, 9-10 and 15 are currently pending and have been examined.  


Drawings
	The drawings filed 2021.05.12 are acceptable.




Claim Objections
Claim 1 is objected to because of the following informalities:   

    PNG
    media_image1.png
    69
    748
    media_image1.png
    Greyscale
  Consider “at which exhaust-gas [[inlet]] enters…”.  Appropriate correction is required.


Specification
The disclosure is objected to because of the following informalities: the description provided in [0058] and [0061] conflicts with that in [0029].  
Appropriate correction is required.

Claim Interpretation Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

No claim elements in this application are presumed to invoke 35 U.S.C. 112(f).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	As to claim 2, the use of the word “suitable” when indicating a value, duration, numerical range, location, shape, or comparative sizing or proximity is considered indefinite as the specification or arguments previously presented fails to provide some standard for measuring that degree; and there is no standard that is recognized in the art for measuring the meaning of the term of said degree.
As to claim 15, “the compressor wheel” lacks antecedent basis.

NOTE: any prior art rejection provided below is made as best understood in view of the 35 U.S.C. 112(b) issues above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 9 and 15 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by JP WO2014170954, hereinafter ‘954.

As to claim 1, ‘954 discloses a compressor device (compressor 20) of a supercharging device for an internal combustion engine (shown in fig. 1), having
an inlet channel with a side wall (collectively portion of housing 32 and intake 18 define a channel), 
an exhaust-gas inlet (gas outlet 44, fig. 3) in the side wall (fig. 2), at which exhaust-gas inlet an exhaust-gas recirculation channel opens into the inlet channel (EGR gas flows as in fig. 4), and 
a flow barrier (annular flow barrier, see annotated figure) in the inlet channel (collectively portion of housing 32 and intake 18 define a channel), which flow barrier at least partially spans the exhaust-gas inlet (fig. 3), is spaced apart from the exhaust-gas inlet (fig. 3 shows spacing of annular barrier from 44) and is suitable for diverting exhaust gas which flows from the exhaust-gas inlet into the inlet channel at an angle with respect to an axial direction of the inlet channel  or with respect to the axis of a compressor (note the phrase “suitable for” is typically used to connect structure to a function, similar to the word “for.” Phrases such as “configured to”, “suitable for”, “capable of” (for) usually mean the structure can perform the function with no additional modification therefore this recitation is interpreted as a functional recitation. While features of an apparatus may be recited either structurally or functionally; apparatus claims cover what a device is, not what a device does. MPEP 2114. All functional implications have been carefully considered but are deemed not to impose any patentably distinguishing structure over that disclosed by the prior art reference. The function of diverting exhaust gas which flows from the exhaust-gas inlet into the inlet channel at an angle with respect to an axial direction of the inlet channel  or with respect to the axis of a compressor is an inherent characteristic of the prior art structure as evidenced by the flow diagram in fig. 3. A claim is only limited by positively recited elements. MPEP 2115). 
 
As to claim 2, ‘954 discloses wherein the flow barrier (annular flow barrier, see annotated figure) is suitable for diverting the inflowing exhaust gas into an axial direction to a compressor wheel (see fig. 4).  

As to claim 3, ‘954 discloses wherein the flow barrier (annular flow barrier, see annotated figure) extends as far as the side wall (fig. 2) of the inlet channel and is open in an axial direction (fig. 2).  

As to claim 4, ‘954 discloses wherein the flow barrier (annular flow barrier, see annotated figure) extends substantially in an axial direction and perpendicular thereto (the annular flow barrier extends axially in fig. 2 and fig. 3).  

As to claim 9,  ‘954 discloses wherein the side wall of the inlet channel is defined by the housing of the compressor (collectively portion of housing 32 and intake 18 define a channel) or of an inlet module of the compressor, and the flow barrier (annular flow barrier, see annotated figure) is formed as a single piece with the housing (fig. 3; housing 32 is formed with an inlet 36 for guiding gas to the suction side of the impeller 30 and an annular groove 38 formed on the outer periphery of the inlet 36) or is cast into the housing (17) or is inserted or pressed into the housing (17).  

As to claim 15, ‘954 discloses the compressor wheel (5) of which is connected via a shaft (11) to a turbine wheel (9), which can be driven by an exhaust-gas stream, and/or to an electric motor (15).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over ‘954 in view of U.S. Pat. No. US 20150198119 A1 to KUSKE et al., hereinafter KUSKE. 

As to claim 10,  ‘954 discloses the claimed invention except for wherein the flow barrier (29) is metallic or is composed of plastic.
	KUSKE discloses an EGR valve which uses both metallic and plastic materials ([0035]). It would have been obvious to one having ordinary skill in the art at the time the invention was made to select a metallic or plastic material, since it has been held to be within general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as each further discloses a state of the art.
US 20130019592 A1
US 20070271920 A1
The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or pointed out by the examiner.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. Todd Newton, Esq. whose telephone number is (313)446-4899. The examiner can normally be reached 0700-1500 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody LEE can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

J. Todd Newton, Esq.
Primary Examiner
Art Unit 3745



/J. Todd Newton/Primary Examiner, Art Unit 3745                                                                                                                                                                                                        10/27/2022